DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/17/21, has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2016/0244325, previously used).

Cheng et al. disclose a wafer system, comprising: a substrate 102 (figs. 20A-B) and a substrate cap 104, a cavity 1180 being formed using the substrate and the substrate cap, the substrate including a main extension plane (horizontal plane); and a microelectromechanical system 108 situated in the cavity; wherein the substrate cap includes a clearance 2320&2020&2010b (or 2320&2020&2010), a first clearance end of the clearance being formed on a first surface (top surface of 304) of the substrate cap that faces away from the cavity, a second clearance end (end of 2010b at cavity 1180) of the clearance being formed on a cavity-side second (lower) surface of the substrate cap, the first clearance end and the second clearance end being situated at a distance D1 (see annotated fig. 20B) from one another at least in a first (horizontal) direction, the first direction being parallel to the main extension plane, and the clearance being sealed (by seal 2020), wherein a first subarea (2320&2020 or 2320) of the clearance is formed with an extension 2320 (when the first subarea is 2320, “formed with an extension” merely means “formed such as to extend”, and this would be in the same meaning in view of Applicants disclosure since their first subarea 23 does not comprise two sections such that one can be considered an extension) perpendicular to the main extension plane of the substrate, and a second subarea 2010 (or 2010b) of the clearance is formed such that it opens into the cavity at the second clearance end.

the formation of the first subarea is stopped using a stop layer” found in product claim(s) 12 invoke the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  For example, anticipation of claim 12 does not require the quoted process limitation above. The Examiner further notes that stop layer mentioned in the quoted limitation can possibly be present or absent after removal from the final product, and even though the disclosure of Applicants points toward the first scenario based on fig. 3 (the stop layer is item 9), this cannot be imported into the claim (see MPEP 2145.VI). Now, assuming that Applicants were to positively recite the presence of the stop layer in product claim 12, this would not be enough to overcome the art because layer 130 or layer 302 (figs. 20A-24C) or the segmented layer portions exposed by hole 2320 on fig. 24C can be considered a stop layer when forming the first subarea (2320&2020 as a whole or 2320 alone). 



    PNG
    media_image1.png
    1021
    1758
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-11 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner notes that if planning to amend by focusing on the stop layer, Applicants should carefully examine the Lutz et al. ‘631 reference of record for the teachings on figs. 18A-20B where all the claim limitations of claim 12 are present including the clearance 32&60 and layer 22 can be considered a stop layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899